DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US 4,175,451).
Regarding claim 1, Ward discloses a system for eliminating backlash associated with a precision guided projectile (spring-actuated control mechanism for weapon guidance system, abstract), comprising: a canard assembly (including vanes 1, 2) including at least one canard (1, 2) that is moveable (fig. 1 shows arrows denoting rotational movement of vanes 1, 2 about longitudinal axis of 3); a rotation assembly (including 21, 22; and 11, 12) operably engaged with (fig. 1) the at least one canard (1, 2); an input shaft (23, 24) of the rotation assembly; an output shaft (3) of the rotation assembly operably engaged (via meshed gear pairs 21, 11 and 22, 12) with the input shaft (23, 24) and operably engaged with (fig. 1) the at least one canard (1, 2) of the canard assembly; a mechanical ground (4); an anti-backlash mechanism (15, 16) operably engaged (via 17, 18) with the output shaft (3) and operably engaged (via 19, 20) with the mechanical ground (4); and a bias torque (i.e., springs 15, 16 are under tension) of the anti-backlash mechanism (15, 16) applied to the output shaft (3); wherein the anti- backlash mechanism (15, 16) eliminates the backlash (the arrangement of fig. 1 meets the claimed arrangement, insomuch as springs 15, 16 are under tension and therefore no backlash exists between either of the meshed gear pairs 21, 11 or 22, 12) between the input shaft (23, 24) and the output shaft (3).  

    PNG
    media_image1.png
    514
    680
    media_image1.png
    Greyscale

Regarding claim 2, Ward discloses the system of claim 1, wherein the anti-backlash mechanism (15, 16) is a spring (springs 15, 16).  
Regarding claim 4, Ward discloses the system of claim 2, wherein the spring is a torsion spring (spiral springs 15, 16, col. 3, lines 43-47).  
Regarding claim 5, Ward discloses the system of claim 1, further comprising: a first mechanical stop (the scope of the phrase “mechanical stop” is interpreted in light of instant Specification, e.g. para. 6, to include gears 21, 22) of the rotation assembly operably engaged with the input shaft (23, 24); and a second mechanical stop (11, 12) of the rotation assembly operably engaged (fig. 1 shows meshing gear pairs of 21, 11 and 22, 12) with the first mechanical stop (21, 22) and operably engaged with the output shaft (3); wherein the anti-backlash mechanism (15, 16) eliminates the backlash (the arrangement of fig. 1 meets the claimed arrangement, insomuch as springs 15, 16 are under tension and therefore no backlash exists between either of the meshed gear pairs 21, 11 or 22, 12) between the first mechanical stop (21, 22) and the second mechanical stop (11, 12).  
Regarding claim 6, Ward discloses the system of claim 5, wherein the first mechanical stop (21, 22) and the second mechanical (11, 12) stop remain in constant contact (the arrangement of fig. 1 meets the claimed arrangement, insomuch as gear pairs 21, 11 and 22, 12 are in constant contact).  
Regarding claim 7, Ward discloses the system of claim 5, wherein the first mechanical stop (21, 22) and the second mechanical stop (11, 12) are gears (pinion gears 11, 12; 21, 22, col. 3, lines 38-41 and 47-50).  
Regarding claim 9, Ward discloses the system of claim 1, further comprising: a drive torque of the rotation assembly (i.e., respective torque supplied individually by either of springs 15, 16) configured to rotate the at least one canard (1, 2) of the canard assembly in a first direction (e.g., clockwise about 3) and a second direction (e.g., counter-clockwise about 3); wherein the bias torque (i.e., respective tension of other of springs 15, 16) opposes the drive torque when the at least one canard of the canard assembly moves in one of the first direction and the second direction (the arrangement of fig. 1 meets the claimed limitation, at least insomuch as the springs 15, 16 are wound in opposite directions, and only one of the respective springs 15, 16 are released at a time by solenoids 27, 28).  
Regarding claim 10, Ward discloses the system of claim 1, further comprising: a rotation angle of the output shaft (3) that is less than approximately one hundred eighty degrees (9 degree movement of vanes by col. 4, lines 49-56).  
Regarding claim 11, Ward discloses the system of claim 1, wherein the at least one canard (1, 2) of the canard assembly is a roll canard (pair of axially rotatable vanes provided in each of two planes at right angles, col. 1, lines 9-13).

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 8,921,749), in view of Wilkinson (US 1,374,698), as evidenced by Rosmarin (US 2012/0021867).
Regarding claims 1-3, Scott discloses a system for eliminating backlash associated with a precision guided projectile (ball bearings 220, 218 are preloaded with spring washer 506 and retainer 216 to remove backlashed caused by radial and axial play in the bearings, col. 8, lines 6-10), comprising: a canard assembly (108) including at least one canard (e.g., 108A1) that is moveable (via 204); a rotation assembly (figs. 1, 7 show the rotation assembly which includes spur gears 206, 210) operably engaged with (via 214) the at least one canard (e.g., 108A1); an input shaft (shaft of 206) of the rotation assembly; an output shaft (shaft of 210) of the rotation assembly operably engaged (fig. 7 shows meshed gears 206, 210) with the input shaft (shaft of 206) and operably engaged with (via 214) the at least one canard (e.g., 108A1) of the canard assembly (108); a mechanical ground (housing 202).  

    PNG
    media_image2.png
    842
    1174
    media_image2.png
    Greyscale

Scott does not disclose an anti-backlash mechanism operably engaged with the output shaft and operably engaged with the mechanical ground; and a bias torque of the anti-backlash mechanism applied to the output shaft; wherein the anti-backlash mechanism eliminates the backlash between the input shaft and the output shaft; wherein the anti-backlash mechanism is a spring; wherein the spring is a linear spring.
However, an ordinary practitioner in the art would know, as evidenced by the disclosure of Rosmarin, that mechanical couplings often require precision for applications in which the position of a machine is critical (para. 1); and in applications in which the gear couplings can be reversed, backlash of the mating components of the gears negatively affects the precision of the gear couplings; and in multi-stage gearboxes, the final stage of the gearbox is the most important for removing or reducing backlash (para. 2). Therefore, one of ordinary skill in the art prior to the time of effective filing, upon viewing the disclosure of Scott, would have been familiar with and motivated to reduce the backlash in Scott’s meshed gear train 206, 210. 
Wilkinson teaches a system that puts a load on gear wheels to take out the back lash (page 2, lines 26-35), which includes a gear shaft 11 with gear wheel 18, a pinion shaft 12 with pinion 29, where gear wheel 18 and pinion 29 are meshed; and a spring 64, where one end is connected to a base 10 and the other end is connected to a projection 65 carried by plate 58 (i.e., and gear wheel 18) in order to remove backlash between shafts 11 and 12 (page 2, lines 26-35). 

    PNG
    media_image3.png
    749
    790
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the arrangement of linear spring 64 as taught by Wilkinson in combination with the meshed output-gear 210 and housing 202 as disclosed by Scott, for the expected advantage of reducing backlash (Wilkinson, page 2, lines 26-35) in Scott’s gear train 206, 210.  
	
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Applicant has made arguments regarding the scope of the phrase “input shaft” (Remarks, pages 7-8), and specifically that “[a]n input shaft is a shaft which provides mechanical energy to a system” (Remarks, page 7, last line – page 8, first line). This is not persuasive. There is no claimed source of mechanical energy and the claimed phrasing “input shaft” is broader than Applicant has argued.  
Applicant has made arguments regarding the combination over Wilkinson (pages 9-10), and specifically that “Wilkinson merely teaches a single potential solution to the problem of backlash in precision applications” (Remarks, page 10, first paragraph). This is not persuasive. The existence of backlash in gear trains is a long-known problem in the art; and the prior art has a high-density of solutions which employ springs. Wilkinson teaches such a solution employing a linear spring; and a POSITA familiar with the disclosures of Scott and Wilkinson would arrive at the suggested combination. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658